Title: To Alexander Hamilton from John B. Church, 2 May 1784
From: Church, John B.
To: Hamilton, Alexander


London May 2d: 1784
My Dear Sir
I have within a few Days Received your Favors of the 7th & 18th Feby. and 6th March. I am sorry to see the Proprietors of the old Bank at Philada. have acted so weak a Part as to cause an unnecessary Opposition; I fear they will by the Conduct they have pursued decrease their future Dividends, and I really believe the new Bank will be more beneficial than the old.
The Establishment of the New York Bank has determined Wadsworth and myself to give up all Thoughts of carrying our banking Plan into Execution, but I should be glad to be interested in the Shares of that Bank if they are not disposed of, and I shall write Chaloner to employ my monies in his Hands that Way.

Almost all the Elections for a new Parliament are at an End. Mr. Pitt and the Administration will have a great majority altho’ they will not be able to prevent Mr. Fox being elected for Westminster, but it is said he will make no Opposition this session, but that the minister will get thro his Business as quick as possible and that the East India Business is to be deferr’d untill the next Session of Parliament. I think Britain is in a fair way of loosing shortly her Possessions in that Part of the World.
I find the People of New haven have opened their Doors to the Loyalists they have done wisely, and I hope New York will open their Eyes and follow the Example.
What is become of the Fœderal Government? will the States invest Congress with the necessary Powers to fund the Debt, and do other Acts which are essentially necessary for the well being of the States?
Mrs. Church is well she joins me in Love to Mrs. Hamilton and yourself I am    Dear Sir    Your faithful & sincere Friend
J B Church
P.S.   By the first Ship I will send you out such new Law Publications as I shall be inform’d are likely to prove agreable to you.
